Citation Nr: 1108915	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  01-03 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for nerve damage on the right side of the body.  

3.  Entitlement to service connection for a right eye disability.  

4.  Entitlement to service connection for a left eye disability.  

5.  Entitlement to service connection for headaches, to include as secondary to a bilateral eye condition.  

6.  Entitlement to a disability evaluation in excess of 70 percent for major depressive disorder.  

7.  Entitlement to a disability evaluation in excess of 10 percent for the post-operative residuals of a left wrist fracture.  

8.  Entitlement to a disability evaluation in excess of 10 percent for traumatic arthritis of the right knee with limited extension.  

9.  Entitlement to a separate disability evaluation for arthritis of the right knee based on instability.  

10.  Entitlement to an effective date prior to July 13, 2004 for the grant of a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1979 to October 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  The Veteran's claim of entitlement to service connection for a back disability was previously remanded by the Board in October 2008 for further evidentiary development.  The Veteran was also granted TDIU in October 2008, effective as of July 13, 2004.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and the parties filed a Joint Motion for Remand.  In December 2009, this motion was granted, and the claim was returned to the Board for further consideration of entitlement to TDIU benefits prior to July 13, 2004.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in April 2008.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The issues of entitlement to increased disability evaluations for a right knee disability, a left wrist disability and major depressive disorder, and, a separate disability evaluation for instability of the right knee, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not suffer from a low back disorder that manifested during, or as a result of, active military service, nor is such a disorder secondary to any service-connected disability.  

2.  The Veteran's nerve damage of the right side of the body did not manifest during, or as a result of, military service, and it is not secondary to any service connected disability.  

3.  The Veteran's right eye disorder did not manifest during, or as a result of, military service, and it is not secondary to any service connected disability.  

4.  The Veteran's left eye disorder did not manifest during, or as a result of, military service, and it is not secondary to any service connected disability.  

5.  The Veteran's headaches did not manifest during, or as a result of, military service, and it is not secondary to any service connected disability.  

6.  Prior to July 13, 2004, the Veteran's service-connected disabilities did not in and of themselves result in total unemployability.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for establishing entitlement to service connection for nerve damage of the right side of the body have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for establishing entitlement to service connection for a right eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  The criteria for establishing entitlement to a left eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).

5.  The criteria for establishing entitlement to service connection for a headache disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).

6.  The criteria for establishing entitlement to a grant of TDIU prior to July 13, 2004, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of letters sent to the Veteran in March 2006, July 2007, July 2008, October 2008 and December 2008 that fully addressed all notice elements and were sent prior to the initial RO decisions in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  He was also asked to submit evidence and information in his possession to the RO.  While not all notice was provided to the Veteran prior to the initial adjudication of his claims, these claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service medical records.  Also, the Veteran received VA medical examinations in June 2000, August 2004, and January 2009, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  VA also obtained the Veteran's private treatment records and attempted to obtain Social Security Administration (SSA) records.  However, in January 2008, SSA notified VA that all efforts had been exhausted in attempting to locate the Veteran's records but they were unsuccessful.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its October 2008 remand directives.  The Board notes that the Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The record indicates that the RO scheduled the Veteran for a medical examination and the appellant attended that examination.  The RO later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Service Connection

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2010); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Back Disability

The Veteran contends that he is entitled to service connection for a back disability.  However, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a back disability that manifested during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records do not demonstrate that the Veteran was diagnosed with a chronic low back disability.  The record contains an April 1980 record in which the Veteran was noted to have low back pain and soreness in his left leg.  However, no diagnosis was assigned at this time, and the Veteran was treated with Tylenol.  According to September 1980 in-service treatment records, the Veteran was in an automobile accident while serving in the motor pool.  However, there is no evidence of a low back injury being incurred at this time.  Finally, a June 1981 record indicates that the Veteran was suffering from a back strain that started while he was in a swimming pool.  However, this appears to have been an acute condition, as there is no evidence of follow-up treatment in the service treatment records.  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Post-service treatment records demonstrate that the Veteran reported having a back ache during a December 1982 examination.  However, an X-ray performed following the Veteran's separation from active duty in October 1982 revealed no evidence of a pathologic process of the lumbosacral spine.  A February 1983 VA physical evaluation note also indicates that X-rays of the lumbar spine were totally unremarkable.  Nonetheless, a lumbosacral strain was noted upon orthopedic evaluation in July 1983.  

In August 1983, the Veteran submitted a report of accidental injury in which he alleged hurting his back when he fell down a flight of stairs when his knee gave out on him during active duty.  This injury is not recorded in the service treatment records.  A September 1983 VA examination revealed the lumbar spine to be essentially normal.  The Veteran was subsequently denied service connection for a low back disability in a May 1984 rating decision.  

The record demonstrates that the Veteran continued to seek treatment for low back pain on an intermittent basis. A September 1987 VA examination assigned a diagnosis of a lumbar strain.  An October 1994 VA examination also noted mechanical low back syndrome secondary to prominent lumbar lordosis in posterior articulations of the L5-S1 vertebra, based on old X-ray findings.  A private magnetic resonance image (MRI) from October 1995 found mild hyperostosis and disc bulging at the L4-5 level.  However, it was noted that this did not appear to encroach on the neural foramina or on the spinal canal.  A May 1997 private treatment record indicated that X-rays of the low back revealed a slight narrowing of the lumbosacral disc and that a CAT scan revealed a slight posterior bulging of the disc at the L4-5 level.  

In 1998, the Veteran requested that his claim of entitlement to service connection for a low back disability be reopened.  According to a May 2002 VA treatment record, the Veteran had a history of lumbar spondylosis.  The Veteran also submitted a private medical opinion dated July 2002 in which it was noted that it was more likely than not that the Veteran's low back condition was a result of his service-connected right knee and bilateral pes planus.  No rationale or other clinical evidence was provided in support of this conclusion.  An August 2003 VA physician also indicated that it was his opinion that there was a link between the Veteran's current back condition and an event that happened in military service.  Again, no rationale was provided, aside from noting that the Veteran had very flat feet.  

According to a May 2004 private medical report from a physician with the initials A.S., the Veteran described symptoms that were highly suggestive of severe back strain and pain resulting from degenerative changes of the spine and other possible complications producing radiculopathy.  It was noted that an MRI was recommended, but there is no evidence of this MRI being performed.  

The Veteran was afforded an additional VA examination of the spine in January 2009.  The Veteran reported having low back pain since 1981 that had gotten progressively worse.  Neurological evaluation revealed no impairments and there was no objective evidence of pain upon repetitive movement.  Imaging studies revealed an essentially normal appearance of the vertebral bodies, pedicles and interspaces, although there was mild lipping of the L2 to L4 vertebra.  There were no compression deformities or destructive lesions, and the apophyseal joints appeared normal.  The sacroiliac joints were also noted to be normal and no soft tissue calcifications were noted.  It was concluded that the lumbar spine was normal.  The examiner further noted that it was less likely than not that the Veteran's low back symptoms were a result of military service or that they were secondary to a service-connected knee or foot condition.  The examiner noted that service treatment records revealed one acute minor low back strain that lasted for two days.  There were no further visits for back problems.  Furthermore, the Veteran has alleged that his back disability has existed for 27 years, so the examiner opined that it was unlikely that his foot and knee disabilities would have resulted in such an early onset.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a low back disability.  The Veteran's service treatment records do not indicate that the Veteran suffered from a chronic low back disability during military service.  Furthermore, while there is post-service evidence of back pain, it does not appear that this pain is related to a chronic disability.  The Veteran's spine was found to be normal in October 1982, September 1983, and January 2009.  Therefore, the evidence does not reveal that the Veteran's symptoms are related to any chronic disability.  

The Board recognizes that the Veteran has been found to suffer from intermittent back disabilities since his separation from active duty, such as the mild hyperostosis and disc bulging at the L4-5 level noted during a private October 1995 MRI.  However, this appears to have been an acute and transitory condition, as the January 2009 VA examination clearly demonstrates that the Veteran does not suffer from such a condition anymore.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of a disability of the spine, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  The Board recognizes that the Veteran has reported low back pain throughout the pendency of his claim.  However, pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The Board has also considered the medical opinions from July 2002 and August 2003 in which the Veteran's back disability was linked to military service or service-connected disabilities.  However, the Board does not find these opinions to be probative.  The records do not reflect that the Veteran was actually examined to determine whether he did in fact suffer from a chronic back disability.  Furthermore, the opinions provided absolutely no clinical rationale or support in favor of these conclusions.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The January 2009 VA examiner, on the other hand, examined the Veteran, reviewed X-rays and MRI imagery and the Veteran's medical history, and concluded that the Veteran did not suffer from a chronic lumbar spine disability, and, that there was no connection between his symptoms and military service or a service-connected disability.  In offering this conclusion, the examiner discussed in detail the Veteran's medical history, lay statements, and current medical condition.  As such, the Board finds the January 2009 VA opinion to be more credible in this case.  

The Board has also considered the Veteran's lay testimony regarding his low back complaints.  In his June 2003 notice of disagreement, the Veteran indicated that his low back pain started after a truck accident during active duty.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  However, while the Veteran is certainly competent to testify to the onset of low back pain, the Board does not find this statement to be credible.  According to service treatment records from September 1980, the Veteran injured his elbow and his right knee in a car wreck.  There was no mention of a back injury.  Also, according to a March 1981 record, the Veteran was suffering from right knee pain since his automobile accident.  However, it was noted that there were no other problems at this time. The Board finds the medical evidence from the time of the accident to be more reliable than the Veteran's recollections made several decades later.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a low back disorder must be denied.

Right Sided Nerve Damage

The Veteran contends that he is entitled to service connection for right-sided nerve damage.  However, there is no evidence relating this disorder to military service.  As such, service connection is not warranted.  

The Veteran's service treatment records do not suggest that the Veteran suffered from right-sided nerve damage at any time during his active military service.  Likewise, there is no post-service medical evidence suggesting that this is somehow related to military service.  

According to a private treatment record from March 1998, the Veteran developed right facial nerve palsy some three months earlier.  The examining physician concluded that the Veteran had developed spontaneous onset right facial nerve palsy.  It was suspected that this was related to Bell's palsy.  There was no suggestion that this condition was in any way related to military service.  

The Veteran was afforded a VA examination in August 2004.  The examiner noted that the Veteran did not have a history of stroke, but rather, that he suffered from Bell's palsy.  It was noted that this disorder resulted in weakness on the right side of the face with localized pain.  The Veteran also had a spasm or pulling feeling in the right side of the face.  The examiner concluded that there was no evidence of a stroke or cerebrovascular accident in the medical records or upon examination, and that the etiological origins of Bell's palsy are usually not known.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for right-sided nerve damage.  There is no medical evidence of this condition during military service or any post-service evidence to suggest any possible relationship between this condition and military service.  Furthermore, these symptoms first appeared in 1998 - approximately 15 years after the Veteran's separation from active duty.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  Finally, the August 2004 VA examiner noted that this condition was a result of Bell's palsy and that the etiological onset of this condition is usually unknown.  Therefore, since there is no evidence to suggest any relationship between this disability and military service, service connection is not warranted.  

The Board recognizes that the Veteran believes this disability manifested as a result of stress he suffered while filing claims with VA.  However, there is absolutely no evidence in the record to support this contention.  As a lay person, the Veteran is not competent to offer a medical opinion as complex as the etiological origins of Bell's palsy.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  The August 2004 specifically noted that the etiological origins of this disorder are usually unknown, demonstrating just how complex of a medical issue this is.  Finally, even if the Veteran's assertions were true, which the Board is not conceding, service connection would not be warranted for stress suffered by the Veteran following his separation from active duty.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for right-sided nerve damage must be denied.

Bilateral Eye Disability

The Veteran also contends that he is entitled to service connection for disabilities of the right and left eye.  However, for many of the same reasons outlined in the previous section, the preponderance of the evidence demonstrates that service connection is not warranted.  

The Veteran's service treatment records do not indicate that the Veteran suffered any disease or injury of the eye during active military service.  Post-service treatment records also fail to suggest that the Veteran suffers from any current disability of either eye that is in any way related to military service.  An October 1994 VA examination did note that the Veteran was suffering from decreased vision.  However, there was no indication that this was somehow related to military service.  

According to an August 2003 private treatment record, the Veteran was seen with complaints of the right eye drooping for the past 5 years.  This was noted to be secondary to Bell's palsy, which, as noted in the previous section, the Veteran is not service-connected for.  The Veteran was noted to have uncorrected vision in the right eye of 20/70 and uncorrected vision in the left eye of 20/20.  The Veteran underwent a Levator advancement of the right upper lid, and a follow-up treatment record from September 2003 noted that the Veteran had a right eye visual acuity of 20/400.  The Veteran subsequently underwent a crease revision of the right upper eye lid in October 2003.  Follow-up treatment from November 2003 diagnosed the Veteran with early narrow angles that did not require treatment at this time.  He was also diagnosed as status post eyelid surgery.  There was no suggestion that these conditions were in any way related to military service and the Veteran denied a history of injury to either eye.  

As already discussed, the Veteran was afforded a VA examination for his Bell's palsy in August 2004.  It was noted that the Veteran's right eyelid appeared weaker than the left.  The examiner concluded that there was no evidence of a stroke or cerebrovascular accident in the medical records or upon examination, and, that the etiology of Bell's palsy is usually not known.  

The record demonstrates that the Veteran continued to seek treatment for his eyes following the above examination.  According to a December 2004 private medical report, the Veteran was suffering from recurrent iritis in both eyes that resulted in sensitivity to light and pain and discomfort.  In October 2006, the Veteran reported that his eyes watered all of the time.  He reported chronic eye pain from light causing headaches and pain across his brow.  It was noted that the Veteran had a history of Bell's palsy.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a disability of either eye.  There is no evidence of the Veteran suffering any disease or injury of the eye during military service, nor has the Veteran alleged such a fact.  Rather, the evidence demonstrates that the Veteran's symptoms manifested after he was diagnosed with Bell's palsy.  As already noted, the Veteran is not service-connected for Bell's palsy, and according to the August 2004 VA examiner, the etiological origins of this disorder are usually unknown.  Finally, there is no medical evidence of record suggesting any possible etiological relationship between the Veteran's eye disorders and military service.  As such, service connection is not warranted.  

The Board recognizes that the Veteran believes he is entitled to service connection for disorders of the right and left eyes.  According to his December 2007 claim, the Veteran indicated that the light of the sun hindered his vision to where he could hardly see.  However, the Board is not disputing the fact that the Veteran suffers from a current eye disability.  The Veteran has not provided any evidence or testimony to suggest why he believes his eye disabilities are related to military service.  As such, his testimony is not probative.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claims of entitlement to service connection for disabilities of the right and left eyes must be denied.

Headaches

The Veteran also contends that he is entitled to service connection for headaches.  However, as outlined below, the preponderance of the evidence of record demonstrates that this condition did not manifest during, or as a result of, active military service.  As such, service connection is not warranted. 

The Veteran's service treatment records do not demonstrate that the Veteran suffered from a chronic disability manifested by headaches during active military service.  The Veteran was noted to have a frontal headache, as well as an earache, in November 1981.  However, the Veteran was only diagnosed with an upper respiratory infection.  There is no evidence of follow-up treatment, and as such, this appears to have been an acute incident.  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  However, medical evidence must relate this chronic symptomatology to the Veteran's present condition.  See id.  

Post-service treatment records do not demonstrate that the Veteran has suffered from chronic symptomatology of a headache disorder since his separation from active duty.  According to a November 1996 VA outpatient treatment record, the Veteran was suffering from chronic headaches.  This is the first evidence of chronic headaches and there was no suggestion that this disability was somehow related to military service.  In October 2006, the Veteran reported that he had chronic eye pain from light that caused headaches and pain across his brow.  It was noted that the Veteran had a history of Bell's palsy and there was no suggestion that his headaches were in any way related to military service.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for headaches.  There is no evidence of a chronic headache disability during active military service.  In fact, the first diagnosis of a chronic headache disability is from November 1996, which is approximately 14 years after the Veteran's separation from active duty.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  Furthermore, subsequent treatment records relate the Veteran's current headaches to his eye problems, as did the Veteran in his December 2007 claim.  As discussed in the previous section, the Veteran is not entitled to service connection for a bilateral eye disorder.  Finally, the record contains no competent evidence relating the Veteran's headaches to military service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for headaches, to include as secondary to a nonservice-connected eye disability, must be denied.

Earlier Effective Date for TDIU

Relevant Laws and Regulations

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

Facts and Analysis

The Veteran contends that he is entitled to an effective date prior to July 13, 2004 for the grant of TDIU benefits.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran was not totally unemployable due solely to service-connected disabilities prior to July 13, 2004.  As such, this claim must be denied.  

The Veteran has previously been denied entitlement to TDIU benefits on a number of occasions.  He most recently filed a claim of entitlement to TDIU benefits in May 1998.  This claim was denied by the RO in March 2001.  The Veteran appealed this denial to the Board in September 2002.  This claim was subsequently remanded by the Board in December 2003, and in October 2008, TDIU was granted, effective as of July 13, 2004.  As already noted, the Veteran appealed this decision to the Court, and the parties filed a Joint Motion for Remand.  In December 2009, this motion was granted, and the claim was returned to the Board for further consideration of entitlement to TDIU benefits prior to July 13, 2004.  

The Veteran was afforded a VA examination regarding his employability in June 2000.  The examiner noted that the Veteran suffered from traumatic arthritis of the right knee, with decreased motion, strength and quadriceps muscle atrophy, some musculoskeletal tension to the left knee secondary to instability of the right knee, and the residuals of a fracture to the left wrist with pain and decreased range of motion.  The examiner then stated that "[c]ertainly these conditions plus his neck surgery and right shoulder surgery have made him much more weakened with excess fatiguability (sic), incoordination, and with his size very difficult to maintain balance when he has very little stability of his right knee, and depending on his left side with previous injury to his left wrist and right shoulder and neck make him very vulnerable to any kind of disequilibrium situation..."  It was also noted during the examination that the Veteran could not communicate due to Bell's palsy to the right side of his face and that he had severe headaches.  The examiner opined that the Veteran would not have any significant chance for enough medical or surgical therapy to ever become gainfully employed.  

The record also contains a December 2000 Assessment of Veteran's Entitlement/Feasibility of Vocational Goal/Level of Services Worksheet.  The Veteran was found to have a serious employment handicap.  It was noted that the Veteran had a stroke and that he was already rated at 60 percent for his service-connected disabilities.  The Veteran's present symptoms were noted to involve the back, the neck, the knees, the feet, and fatigue.  It was concluded that the Veteran's limits to employment from disabilities were reduced stamina, pain in the back, arms, legs and neck, and residuals of a stroke.  The Veteran was found to be infeasible for vocational rehabilitation due to multiple injuries and a stroke.  It was also noted that the Veteran indicated that he would not be able to hold down a full-time job because his stamina was low and he tired easily.  It was decided that the Veteran should pursue a GED on his own and he was provided a computer and the necessary equipment to aid him with independent living.  

The Veteran was also interviewed by a Vocational Rehabilitation social worker in September 2002.  It was found that the severity and number of physical conditions and limitations suffered by the Veteran put his employability in doubt.  These included disabilities of the feet, knees, low back, legs, shoulder, Bell's palsy and a mood disorder.  The Veteran was also noted to have left school in the 10th grade, never receiving his GED.  

Finally, the Veteran was afforded a VA examination for his claimed stroke condition in August 2004.  The examiner noted that the Veteran stated that he had not worked since 1980 because of all of his multiple conditions.  This was noted to include nonservice-connected cervical and lumbar spine disabilities and right shoulder surgery secondary to a work injury, as well as his service-connected knee and wrist disabilities.  The examiner concluded that the Veteran was not likely to be able to maintain physically demanding employment due to nonservice-connected and service-connected disabilities, but, that he was likely to be able to maintain non-physically demanding work.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to TDIU benefits prior to July 13, 2004.  Entitlement requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Prior to July 13, 2004, the Veteran was service-connected for bilateral pes planus (rated as 30 percent disabling), the residuals of a fractured left wrist (rated as 20 percent disabling), right knee laxity (rated as 10 percent disabling), right knee limitation of motion (rated as 10 percent disabling), and bilateral otitis media (rated as 0 percent disabling), for a combined disability evaluation of 60 percent.  As such, the Veteran did not meet the percentage requirements laid out in 38 C.F.R. § 3.340 prior to July 13, 2004.  

Nonetheless, entitlement to the benefit on an extraschedular basis may be considered by the Director of the Compensation and Pension Service when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19.  

According to the June 2000 VA examiner, the Veteran's service-connected disabilities, plus his nonservice-connected disabilities involving his neck, shoulder, Bell's palsy and headaches, made it very unlikely that the Veteran could obtain employment.  However, this opinion does not suggest that the Veteran was unemployable as a result of his service-connected disabilities alone.  Rather, the examiner indicated that when you consider the Veteran's service-connected and nonservice-connected disabilities together, then the Veteran would be unemployable.  Since the examiner concluded that the Veteran's nonservice-connected disabilities were a factor in his overall unemployability, this opinion does not demonstrate entitlement to TDIU benefits.  See id.  

The Board's conclusion that the Veteran's service-connected disabilities alone did not result in unemployability is supported by the subsequent vocational rehabilitation records as well.  According to the December 2000 assessment, the Veteran's limits to employment from disabilities were reduced stamina, pain in the back, arms, legs, and neck, and, residuals of a stroke.  The Veteran also reported that he could not hold down a full-time job because his stamina was low and he would tire too easily.  Finally, it was noted that the Veteran was infeasible for vocational rehabilitation due to multiple injuries and a stroke - not one or the other.  The Veteran is not service-connected for any disability involving the back or the neck, or, the residuals of a stroke (Bell's palsy) or lack of stamina.  The subsequent evaluation from September 2002 also discussed the Veteran's back, shoulder and Bell's palsy.  These records did not suggest that the Veteran was unemployable due solely to his service-connected disabilities, and the Veteran himself felt he was unemployable because he tired easily.  

Finally, while the August 2004 VA examiner did note that the Veteran had not worked in several decades, this was found to be due to nonservice-connected cervical and lumbar spine disabilities and a right shoulder surgery, as well as his service-connected knee and wrist disabilities.  Nonetheless, this examiner concluded that the Veteran was likely to be able to maintain non-physically demanding work.  

In summary, the preponderance of the evidence of record demonstrates that entitlement to TDIU, prior to July 13, 2004, is not warranted.  While the June 2000 VA examiner concluded that the Veteran was unemployable due to service-connected "plus" nonservice-connected disabilities, the August 2004 VA examiner felt that the Veteran was still capable of performing non-physically demanding work.  Also, the vocational rehabilitation records considered multiple nonservice-connected disabilities to be relevant to the Veteran's overall unemployability, including Bell's palsy, disabilities of the spine, and a mood disorder.  In the present case, service connection was not warranted for a mood disorder prior to July 13, 2004, the date VA received the Veteran's claim of entitlement to service connection for a psychiatric disorder.  As already noted, the proper effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  While the Veteran had filed numerous claims for TDIU prior to July 13, 2004, the evidence of record failed to demonstrate that service-connected disabilities alone were of sufficient severity to prevent all gainful employment prior to July 13, 2004 - the date in which service connection was established for a mood disorder that was 70 percent disabling.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to TDIU benefits, prior to July 13, 2004, must be denied.


ORDER

Entitlement to service connection for a back disability is denied.  

Entitlement to service connection for right-sided nerve damage is denied.  

Entitlement to service connection for a right eye disability is denied.  

Entitlement to service connection for a left eye disability is denied.  

Entitlement to service connection for headaches, to include as secondary to an eye disability, is denied.  

Entitlement to TDIU benefits prior to July 13, 2004, is denied.  


REMAND

Increased Disability Evaluation for the Right Knee

The Veteran contends that he is entitled to a disability evaluation in excess of 10 percent for a right knee disability.  In addition, the Veteran has argued that he is entitled to a separate disability rating of 10 percent due to instability of the right knee.  Regrettably, further evidentiary development is necessary before appellate review may proceed on these matters.  

For historical purposes, the Veteran was originally granted service connection for a right knee disability in May 1983.  A 10 percent disability evaluation was assigned under Diagnostic Code 5257, effective as of October 17, 1982.  In May 1998, the RO assigned a separate 10 percent disability rating under Diagnostic Code 5261, for limited extension of the right knee, effective as of July 1, 1997.  This rating was increased to 20 percent in July 2002, effective as of July 1, 1997.  

In September 2007, the Veteran was granted a temporary 100 percent disability evaluation for surgical or other treatment necessitating convalescence from August 1, 2006 through November 30, 2006.  The Veteran's right knee disability was then dropped to 10 percent, for both limitation of extension and laxity, as of December 1, 2006.  The Veteran submitted a timely notice of disagreement in July 2008 and he appealed this rating to the Board in May 2009.  

The record demonstrates that the Veteran was last afforded a VA examination of the right knee in July 2007.  During this examination, it was noted that the Veteran was able to ambulate independently and that he could stand for 15 to 30 minutes at a time.  However, in April 2009, VA received a statement from the Veteran indicating that there were now many days in which he could not move at all.  The record also contains a statement from the Veteran's sister dated June 2009 in which it was noted that the Veteran needed assistance with everyday activities such as dressing due to his pain.  Finally, a February 2009 X-ray of the right knee noting that there had been increased narrowing of the right knee joint space since a previous evaluation of May 2006.  

The above evidence demonstrates that the Veteran should be afforded the opportunity to appear for a more recent VA examination before appellate review may proceed.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

Left Wrist Disability

The Veteran also contends that he is entitled to a disability evaluation in excess of 10 percent for the post-operative residuals of his left wrist fracture.  However, further evidentiary development is necessary on this issue before appellate review may proceed as well.  

For historical purposes, the Veteran was granted service connection for the residuals of a left wrist fracture in a May 1983 rating decision.  A noncompensable disability evaluation was assigned under Diagnostic Code 5215, effective as of October 17, 1982.  In February 1985, the Veteran's disability evaluation was increased to 10 percent under Diagnostic Code 8715, effective as of March 5, 1984, and in a February 1992 decision, it was increased to 20 percent under Diagnostic Code 5213, effective as of October 31, 1991.  In a September 2007 rating decision, the Veteran was granted a temporary 100 percent disability evaluation from February 14, 2007 through July 31, 2007 for surgical or other treatment necessitating convalescence.  A 10 percent disability evaluation was then assigned, effective as of June 1, 2007.  The Veteran submitted a timely notice of disagreement following this decision in July 2008 and he appealed this decision to the Board in May 2009.  

The Veteran was last afforded a VA examination of the left wrist in July 2007.  During this examination, the Veteran reported that his left wrist was getting progressively worse.  Therefore, since it has been more than 3 years since the Veteran's last VA examination, he should be afforded the opportunity to appear for a more recent examination of the left wrist.  See Caffrey, 6 Vet. App. at 38; see also Snuffer, 10 Vet. App. at 403 (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Therefore, the Veteran should be afforded the opportunity to appear for a more recent VA examination before appellate review proceeds.

Psychiatric Disability

Finally, the Veteran contends that he is entitled to a disability evaluation in excess of 70 percent for his service-connected major depressive disorder.  However, for the same reasons discussed in the preceding section, further evidentiary development is necessary before appellate review may proceed.  

For historical purposes, the Veteran was granted service connection for major depressive disorder in a September 2007 rating decision.  A disability rating of 70 percent was assigned under Diagnostic Code 9434, effective as of July 13, 2004.  The Veteran submitted a timely notice of disagreement following this decision in July 2008 and he appealed the assigned rating to the Board in May 2009.  

The Veteran was last afforded a VA psychiatric examination in August 2008.  Since it has been more than 3 years since his last VA examination, he should be afforded the opportunity to appear for a more recent examination of the left wrist.  See Caffrey, 6 Vet. App. at 38; see also Snuffer, 10 Vet. App. at 403 (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Therefore, the Veteran should be afforded the opportunity to appear for a more recent VA examination before appellate review proceeds.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination with the appropriate specialist(s) to determine the current level of disability due to his service-connected right knee disability.  The claims folder should be made available to the examiner for review before the examination.  The examiner should describe in detail all symptomatology associated with the Veteran's service-connected disability of the right knee, including any associated instability.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

2.  The Veteran should also be afforded a VA examination with the appropriate specialist(s) to determine the current level of disability due to his service-connected left wrist disability.  The claims folder should be made available to the examiner for review before the examination.  The examiner should describe in detail all symptomatology associated with the Veteran's service-connected disability of the left wrist.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left wrist.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

3.  Finally, the Veteran should be afforded a VA examination with the appropriate specialist(s) to determine the current level of disability due to his service-connected major depressive disorder.  The claims folder and a copy of this remand should be made available to the examiner for review before the examination.  The examiner should set forth all symptomatology associated with the Veteran's psychiatric disorder, including whether this disability results in total occupational and social impairment.  

4.  After completion of the above, the claims should be reviewed in light of any new evidence.  If any claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


